356 F.2d 515
UNITED STATES of Americav.Stanley HUBERMAN, Appellant.
No. 15570.
United States Court of Appeals Third Circuit.
Argued Feb. 10, 1966.Decided March 2, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, Judge.
G. Fred DiBona, Philadelphia, Pa., for appellant.
Francis R. Crumlish, Asst. U.S. Atty., Philadelphia, Pa.  (Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
We think that appellant's filing of his notice of appeal was timely under the facts before us.  O'Neal v. United States, 272 F.2d 412 (5 Cir. 1943).


2
Regarding the merits, we find that there is no error of substance in the trial record.


3
The judgment of the District Court will be affirmed.